Title: From Alexander Hamilton to Colonel Timothy Pickering, [21 February 1781]
From: Hamilton, Alexander
To: Pickering, Timothy



[New Windsor, New York, February 21, 1781]
Sir

The Marquis expects a letter here which he has left his servant to bring him to Smiths Clove, with some little articles. His servant has no horse. Will you be so good as to furnish him with one? If you have none at hand, please to have one impressed. The horse will return tomorrow.
Yr. humble servant
A Hamilton   Aide De Camp
Hd. Qrs. Feby. 21st 81
